AFFIRMED as MODIFIED and Opinion Filed March 5, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01534-CR

          CRISTOFER KAMERONTRELL COLEMAN, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1859332-T

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      Following a jury trial, appellant Cristofer Kamerontrell Coleman was found

guilty of one count of assault on a security officer. See TEX. PENAL CODE ANN.

§ 22.01(b)(4). Pursuant to appellant’s written election, the trial court assessed

punishment. In one issue, appellant contends that the trial court’s judgment should

be modified to show that he pled not guilty to the offense charged. The State agrees.

In its cross-appeal, the State requests that we modify the judgment further to reflect

that appellant made a written election that the trial court, not the jury, assess his

punishment, and that the trial court did so.
      We decide the parties’ respective issues in their favor. We modify the trial

court’s judgment and affirm as modified.

               I.        FACTUAL AND PROCEDURAL CONTEXT

      Prior to voir dire, the State recited its final plea offer on the record. Appellant

declined the offer, pled not guilty, and filed a written election that his punishment,

if any, be assessed by the trial court rather than the jury. Voir dire then commenced,

followed the next day by trial. The jury found defendant guilty of the crime charged,

and the case proceeded to sentencing. Pursuant to appellant’s written election, the

trial court held a sentencing hearing. The trial court sentenced appellant to four

years’ confinement in the Institutional Division of the Texas Department of Criminal

Justice, suspended the sentence, and placed appellant on four years’ community

supervision.

      The trial court entered a Judgment of Conviction by Jury. The judgment states

in part: (1) “Plea to Offense: GUILTY” and (2) “Punishment Assessed by: JURY.”

Also, under a heading titled “Punishment Assessed by Jury / Court / No Election

(select one)” the option for “No Election” is selected.

                           II.   THE PARTIES’ ISSUES

                    A.     Standard of Review and Applicable Law

      A judgment must reflect the “plea or pleas of the defendant to the offense

charged.” TEX. CODE CRIM. P. art. 42.01, § 1(3). This Court “has the power to correct

and reform the judgment of the court below to make the record speak the truth when


                                          –2–
it has the necessary data and information to do so.” Asberry v. State, 813 S.W.2d

526, 529 (Tex. App.—Dallas 1991, pet. ref’d); accord Bigley v. State, 865 S.W.2d

26, 27–28 (Tex. Crim. App. 1993); Abron v. State, 997 S.W.2d 281, 282 (Tex.

App.—Dallas 1998, pet. ref’d); see also TEX. R. APP. P. 43.2(b) (court of appeals

may “modify the trial court’s judgment and affirm it as modified”).

                         B.     Application of Law to Facts

      In his sole issue on appeal, appellant requests that we modify the judgment to

show that he pled not guilty. The State agrees that we should make this modification.

      The record reflects that the trial court admonished appellant, the indictment

was read to him on the record, and the trial court asked appellant to enter his plea.

Appellant unambiguously answered “Not guilty,” as a result of which a jury was

empaneled and a trial held. The judgment is therefore incorrect in stating that

appellant pled guilty. We sustain appellant’s sole issue and modify the judgment to

reflect that appellant pled not guilty to the crime charged.

      In two cross points, the State requests that we modify the judgment to show

that appellant made a written request that punishment be assessed by the trial court,

and that the trial court did indeed assess punishment.

      The record reflects that appellant filed a written election that his punishment

be assessed by the trial court, the trial court held a post-conviction sentencing

hearing, and assessed appellant’s punishment. The judgment is therefore incorrect



                                         –3–
in stating that appellant made “No Election”1 as to whether the trial court or the jury

would assess his punishment, and that the jury assessed punishment. Accordingly,

we modify the judgment to reflect that (1) appellant elected to have the trial court

assess punishment, and (2) the trial court assessed punishment.

        As modified, we affirm the trial court’s judgment.




                                                      /Bonnie Lee Goldstein/
                                                      BONNIE LEE GOLDSTEIN
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

191534F.U05




    1
      Page two of the judgment contains a section titled “Punishment Assessed by Jury / Court / No Election
(select one)” followed by checkboxes for each selection. The checkbox for “No Election” is marked.
                                                   –4–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

CRISTOFER KAMERONTRELL                       On Appeal from the 283rd Judicial
COLEMAN, Appellant                           District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1859332-T.
No. 05-19-01534-CR          V.               Opinion delivered by Justice
                                             Goldstein. Justices Partida-Kipness
THE STATE OF TEXAS, Appellee                 and Pedersen, III participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      We DELETE the statement “Plea to Offense: GUILTY” and
      REPLACE it with the statement “Plea to Offense: NOT GUILTY.”

      We DELETE the statement “Punishment Assessed by: JURY” and
      replace it with the statement “Punishment Assessed by: COURT.”

      We DELETE the “x” mark next to “No Election” under the heading
      “Punishment Assessed by Jury / Court / No Election (select one)” and
      ADD an “x” mark next to “COURT” under the same heading.

As REFORMED, the judgment is AFFIRMED.



Judgment entered March 5, 2021




                                       –5–